Citation Nr: 0637413	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-08 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
sprain, to include as secondary to service-connected 
bilateral post-operative contracture deformity of the toes 
with plantar warts and calcaneal varus.

2.  Entitlement to service connection for degenerative joint 
disease of the left hip, to include as secondary to service-
connected bilateral post-operative contracture deformity of 
the toes with plantar warts and calcaneal varus.

3.  Entitlement to service connection for right hip sprain 
with degenerative joint disease, to include as secondary to 
service-connected bilateral post-operative contracture 
deformity of the toes with plantar warts and calcaneal varus.

4.  Entitlement to an effective date prior to May 2, 2003, 
for a 50 percent evaluation for bilateral post-operative 
contracture deformity of the toes with plantar warts and 
calcaneal varus.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
Waco, Texas, in which the RO granted the veteran's increased 
rating claim for bilateral post-operative contracture 
deformity of the toes with plantar warts and calcaneal varus, 
to 50 percent disabling effective May 2, 2003 (the date that 
VA received this claim), and denied entitlement to service 
connection for bilateral knee sprain, degenerative joint 
disease of the left hip, and for right hip sprain with 
degenerative joint disease, all to include as secondary to 
bilateral post-operative contracture deformity of the toes 
with plantar warts and calcaneal varus.  The veteran 
perfected a timely appeal with respect to his service 
connection claims in February 2004 and requested a Travel 
Board hearing.  The veteran withdrew his hearing request in 
September 2005.  See 38 C.F.R. § 20.704 (2006).

The Board notes that, in a statement on a VA Form 21-4138 
received at the RO in September 2003, the veteran requested 
that VA "consider" an effective date prior to May 2, 2003, 
for a 50 percent evaluation for bilateral post-operative 
contracture deformity of the toes with plantar warts and 
calcaneal varus.  The Board reasonably interprets this 
statement as expressing disagreement with the effective date 
assigned by the RO in the July 2003 rating decision.  See 
38 C.F.R. § 19.26 (2006).  In a May 2006 rating decision, the 
RO denied entitlement to an effective date prior to May 2, 
2003, for bilateral post-operative contracture deformity of 
the toes with plantar warts and calcaneal varus.  The RO 
notified the veteran of the May 2006 rating decision in June 
2006.  Although the veteran disagreed with the effective date 
in July 2003, to date, the RO has not issued a Statement of 
the Case (SOC) on this claim.  Accordingly, the Board must 
remand the veteran's earlier effective date claim so that the 
RO can send the veteran an SOC and provide him an opportunity 
to perfect an appeal of the issue thereafter by filing a 
timely substantive appeal.  Manlincon v. West, 12 Vet. App. 
238 (1999).

The issue of entitlement to an earlier effective date than 
May 2, 2003, for a 50 percent evaluation to service-connected 
bilateral post-operative contracture deformity of the toes 
with plantar warts and calcaneal varus is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part with respect to this claim.


FINDINGS OF FACT

1.  Bilateral knee sprain, to include as secondary to 
service-connected bilateral post-operative contracture 
deformity of the toes with plantar warts and calcaneal varus, 
was not manifested during active service or for many years 
thereafter and there is no competent evidence of a nexus 
between a current diagnosis of bilateral knee sprain and 
service. 

2.  Degenerative joint disease of the left hip, to include as 
secondary to service-connected bilateral post-operative 
contracture deformity of the toes with plantar warts and 
calcaneal varus, was not manifested during active service or 
for many years thereafter and there is no competent evidence 
of a nexus between a current diagnosis of degenerative joint 
disease of the left hip and service.

3.   Right hip sprain with degenerative joint disease, to 
include as secondary to service-connected bilateral post-
operative contracture deformity of the toes with plantar 
warts and calcaneal varus, was not manifested during active 
service or for many years thereafter and there is no 
competent evidence of a nexus between a current diagnosis of 
a right hip sprain with degenerative joint disease and 
service.


CONCLUSIONS OF LAW

1.  Bilateral knee sprain was not incurred in or aggravated 
during active service, nor is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310(a) (2006).

2.  Degenerative joint disease of the left hip was not 
incurred in or aggravated during active service, nor is it 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2006).

3.  Right hip sprain with degenerative joint disease was not 
incurred in or aggravated during active service, nor is it 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(Veterans Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. In 
the present case, the RO complied with Pelegrini II by 
furnishing VCAA notice to the veteran in May 2003 prior to 
the initial denial in July 2003 of the veteran's service 
connection claims for bilateral knee sprain, degenerative 
joint disease of the left hip, and right hip sprain with 
degenerative joint disease, each including as secondary to 
service-connected bilateral post-operative contracture 
deformity of the toes with plantar warts and calcaneal varus.

All the VCAA requires is that the duty to notify is satisfied 
and that appellants be given the opportunity to submit 
information and evidence in support of their claims. Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Here, VA has fulfilled its duty to notify the 
appellant.  In the May 2003 letter, VA informed the appellant 
of the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  The veteran received another letter from VA in 
June 2005 containing similar notice.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board finds that 
these letters fulfill VA's duties to notify and assist the 
veteran.  The veteran has been notified of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Id.  See also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case, VA has met these duties with regard to the 
claims adjudicated on the merits in this decision.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  Written notice provided in 
May 2003 and June 2005 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  The veteran's service connection claims were 
readjudicated in the October 2005 supplemental statement of 
the case.  The March 2006 letter provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the claims on appeal.  The veteran also 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claims, to include the opportunity to 
present pertinent evidence.  He notified VA in March 2006 
that he had no further information or evidence to submit.  In 
any event, since the preponderance of the evidence is against 
the veteran's claims for service connection for bilateral 
knee sprain, degenerative joint disease of the left hip, and 
for right hip sprain, each including as secondary to service 
connected bilateral post-operative contracture deformity of 
the toes with plantar warts and calcaneal varus, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has obtained private 
treatment records identified by the veteran.  The evidence 
also includes service medical records and VA medical records, 
including VA examination reports, and a Social Security 
Administration (SSA) decision granting disability benefits to 
the veteran based on medical records already in the claims 
file.  The most recent VA examinations, which were thorough 
in nature, contained adequate findings to determine the 
etiological relationship between active service and bilateral 
knee sprain, degenerative joint disease of the left hip, and 
right hip sprain with degenerative joint disease, each 
including as secondary to service-connected bilateral post-
operative contracture deformity of the toes with plantar 
warts and calcaneal varus.  These examinations ruled out any 
relationship between active service and the veteran's 
bilateral knee and hip complaints on a direct basis and any 
relationship between the veteran's service-connected toe 
deformity and his bilateral knee and hip complaints on a 
secondary basis.  Under these circumstances, there is no duty 
to provide another examination or a medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Factual Background

On enlistment physical examination in December 1974, the 
veteran denied any history of a "trick" or locked knee, 
swollen or painful joints, or bone deformity.  Physical 
examination was normal.  

The veteran's medical history and physical examination 
results were unchanged on periodic examination in October 
1975.  The veteran denied any relevant medical history.

On separation physical examination in May 1978, the veteran 
denied any relevant medical history.  Physical examination of 
the lower extremities was normal.  

In June 1978, the veteran stated that his separation physical 
examination had occurred more than 3 working days prior to 
his departure from his place of separation.  He stated that 
his medical condition had changed because he had had an 
operation on both of his feet and they still bothered him.

The veteran was admitted to a private hospital emergency room 
on August 8, 2002, in full spinal immobilization complaining 
of left hip pain.  He had been a front seat passenger in a 
vehicle that had struck a horse that was standing in the 
road.  He denied any significant past medical problems.  
Physical examination showed pain on range of motion of the 
left hip.  His extremities had a free range of motion and 
were otherwise atraumatic.  The examiner noted that the 
veteran was a patient with a motor vehicle collision with 
mild left hip pain.  A pelvis x-ray showed a chip off of the 
posterior acetabulum and mild degenerative changes to the 
bilateral hip joints without fracture.  The final diagnosis 
was fracture of the posterior acetabulum, probably secondary 
to a deceleration injury.

A review of records from J.W.K., M.D., shows that, on private 
outpatient treatment on August 12, 2002, the veteran reported 
being involved in a motor vehicle accident (MVA) on August 8, 
2002.  His left knee had struck the dashboard, "jamming the 
left hip."  He initially had some knee pain which had 
subsided since the MVA.  The left hip was painful on weight 
bearing and movement.  Physical examination of the left hip 
showed mild tenderness over the left greater trochanter, 
moderate tenderness in the joint line, positive pain with log 
rolling of the left leg, and pain with internal and external 
rotation.  Range of motion of the left hip was diminished due 
to pain.  X-rays of the left hip showed degenerative joint 
disease and no fracture.  The examiner noted that x-rays 
taken in the emergency room following the MVA revealed what 
appeared to be minimal displaced acetabular fracture.  The 
assessment was acetabular fracture.

On private outpatient treatment on August 23, 2002, the 
veteran complained of continuing left hip pain that hurt on 
weight bearing and at rest.  The left hip pain kept him 
awake.  He denied any left lower extremity swelling.  
Physical examination of the left hip showed an improved but 
still painful log roll of the left leg, tenderness at the 
greater trochanter and in the anterior joint line, moderate 
pain with internal and external rotation with or without 
compression, and no swelling, effusion, erythema, or warmth.  
The assessment was left hip sprain and contusion.  

On private outpatient treatment with J.W.K., M.D., in October 
2002, the veteran reported that his left hip continued to 
improve but he still experienced hip discomfort.  The veteran 
stated that he was walking better, with less of a limp, and 
was getting stronger.  On days when he walked a lot or when 
he went to physical therapy, he had a lot of discomfort.  He 
experienced a constant dull aching in his left hip.  Physical 
examination of the left hip showed mild to moderate 
tenderness in the proximal left greater trochanter and a 
markedly reduced range of motion in internal and external 
rotation with pain on compression.  The assessment was 
persistent left hip pain following an MVA approximately 21/2 
months earlier.  

A review of records from R.A.P., M.D., shows that the veteran 
was seen regularly in 2002 and 2003 for left hip complaints 
and for steroid injections in the left hip.  For example, in 
November 2002, the veteran complained of left hip pain and 
groin pain that worsened on any type of flexion.  The private 
examiner noted the veteran's involvement in an MVA in August 
2002 and treatment at an emergency room which had revealed a 
questionable fracture.  A subsequent magnetic resonance 
imaging (MRI) scan of the left hip had been negative for a 
fracture.  The veteran reported that he had been doing well 
with medication and physical therapy, although he was not 
pain-free.  His left hip pain was non-radiating.  He denied 
any numbness, tingling, or weakness.  He denied any other 
joint pain or any history of arthritis.  Physical examination 
showed decreased range of motion in the left hip on flexion 
and extension and a normal range of motion in the right hip.  
X-rays of the left hip showed significant sclerosis of the 
medial aspect of the acetabulum with mild joint space 
narrowing.  The assessment was osteoarthritis of the left 
hip.

On private outpatient treatment in November 2002 with J.W.K., 
M.D., the veteran complained of left hip pain which had been 
resolved following an intra-articular injection.  He had 
returned to work.  Following a tronchantic bursa injection 
the previous day from R.A.P., M.D., the veteran had been 
feeling better although the injection site was sore and 
tender.  Physical examination of the left hip showed that his 
range of motion was almost the same as the right hip.  The 
examiner noted that the veteran "may lack a little bit of 
external rotation compared to the right hip, but not much."  
The veteran had no pain with rotation or with compression and 
rotation.  There was mild tenderness over the trochanteric 
bursa.  The impressions included left hip pain secondary to 
MVA.

The veteran reported on private outpatient treatment in 
December 2002 with R.A.P., M.D., that he had returned to work 
with minimal difficulties.  The assessment included 
osteoarthritis of the left hip.  

On VA joints examination in June 2003, the veteran complained 
of left hip pain.  The VA examiner stated that he had 
reviewed the veteran's claims file.  The veteran stated that 
he worked for a tire company in a job that required a lot of 
lifting and standing on his feet, and this aggravated the 
pain in both of his legs.  He reported being involved in an 
MVA in August 2002 "subsequent to which he has had pain in 
the left hip."  X-rays of the left hip showed early 
degenerative changes.  He denied any treatment on the right 
side.  The veteran also stated that, subsequent to the MVA, 
he had experienced difficulty with both knees.  He denied any 
swelling and reported only occasional giving way in the right 
knee.  He reported bilateral cramping in the calves of both 
legs subsequent to the MVA.  Physical examination of the 
right hip showed flexion to 120 degrees, external rotation to 
45 degrees with pain, internal rotation to 30 degrees with 
pain, and extension to 30 degrees.  Left hip range of motion 
showed flexion to 110 degrees with pain, external rotation to 
30 degrees with pain, internal rotation with pain, extension 
to 20 degrees with pain, and exquisite tenderness to 
palpation over the greater trochanter on the left.  Range of 
motion in the bilateral knees was from 0 to 130 degrees with 
no tenderness, fluid, crepitus, or laxity in either knee.  X-
rays showed no evidence of fracture or dislocation in either 
hip, moderate degenerative changes in the left hip joint, and 
minimal degenerative changes in the right hip joint.  The 
impressions included bilateral knee sprain with minimal 
symptoms, an essentially normal examination, and no 
disability; chronic right hip sprain with degenerative joint 
disease, minimal symptoms, and minimal disability; and 
moderate degenerative joint disease of the left hip with 
progression.  The VA examiner stated that the knee condition 
was not related to the veteran's service-connected problem 
with his feet.  This examiner also stated that the bilateral 
hip condition was secondary to trauma from an MVA in August 
2002.  

In his July 2003 notice of disagreement, the veteran disputed 
the June 2003 VA examination results and stated, "My knee, 
joint, and hip problems began long before my August 2002 
accident."  

On private outpatient treatment in September 2003, the 
veteran complained of pain in both groin areas, left worse 
than right.  He reported being involved in an MVA in August 
2002.  He stated that he was unable to lift or stay on his 
feet for any length of time.  Physical examination of the 
left hip showed significant limitation of motion, hip flexion 
to 65 degrees, no contractures, limited internal rotation, 
painful abduction, normal skin, no tenderness to palpation 
over the sacroiliac joint, no tenderness over the greater 
trochanteric bursa region, and no groin tenderness.  X-rays 
showed a moderate arthritic process in the left hip.  The 
assessment was osteoarthritis of the bilateral hips, by x-ray 
and MRI criteria.  

In a September 2003 letter, R.A.P., M.D., stated that he had 
been treating the veteran for degenerative arthritis of the 
left hip.  He stated that the veteran had been having hip 
pain, left worse than right, for the previous 2 years 
although it had worsened after an MVA in August 2002.  This 
examiner stated that, on reviewing the veteran's medical 
records, it was apparent that the veteran had a degenerative 
condition in his hip and knee which was most likely not 
related to the MVA and was much more likely related to a 
chronic condition.

On private outpatient treatment on October 3, 2003, the 
veteran complained of osteoarthritis of the bilateral hips.  
Physical examination showed that he was in mild distress.  
The assessment was osteoarthritis of the bilateral hips, left 
worse than right.

On private outpatient treatment on October 23, 2003, the 
veteran complained of bilateral hip pain, left much worse 
than right, which apparently began when he was in an MVA in 
August 2002.  At the time of the MVA, the veteran stated that 
he had banged his knees into the dashboard and had 
experienced progressive hip pain since that time.  The 
veteran also complained of groin pain.  His hip pain was 
constant and occurred when sitting, walking, or lying down.  
He reported cracking in both knees that caused discomfort.  
Physical examination showed that it was very difficult to 
examine his hips because he reported diffuse pain with any 
motion.  The examiner was able to gently flex the veteran's 
left hip up to about 90 degrees of internal rotation.  On 
external rotation, the veteran complained of some pain in the 
groin and was very tender to palpation over the symphysis 
pubis.  The veteran complained of pain on abduction.  Range 
of motion of the left hip showed abduction to about 30 
degrees, adduction to about 15 degrees, internal rotation to 
20 degrees, and external rotation to about 40 degrees.  The 
veteran had "pretty good strength" on flexion and extension 
of the knees.  The examiner noted that some of the veteran's 
knee movement "seems to be limited by his hip pain."  Range 
of motion of the right hip showed abduction to about 30 to 40 
degrees, forward flexion to about 90 to 95 degrees, internal 
rotation to 20 degrees, and external rotation to about 40 
degrees.  The assessment was hypersensitivity to pain and 
some clicking of the hip.  The examiner questioned whether 
the veteran's pain was coming from his hip joint since he 
complained of tenderness over his symphysis pubis and out 
laterally as well.  The examiner speculated that the veteran 
was "getting into kind of a chronic pain syndrome."  

A private MRI of the veteran's bilateral hips in October 2003 
showed a spur in the left superior acetabulum.  Otherwise, 
the osseous structures about the hips were normal.  There was 
no evidence of trauma or significant degenerative disease.  
The soft tissues were normal.  The impression was a spur in 
the left superior acetabulum but an otherwise normal 
examination.  

A private MRI of the veteran's lower extremities in November 
2003 showed no abnormal signal in the left hip.  There was no 
evidence of aseptic necrosis, fracture, or significant 
arthritic change.  No significant fluid was seen in the left 
hip joint.  No abnormal signal or fluid was seen around the 
left hip.  The hip muscles appeared normal bilaterally.  The 
impression was a normal MRI of the left hip.

On VA outpatient treatment in March 2004, the veteran 
complained of left hip and bilateral knee pain.  He reported 
his August 2002 MVA.  Physical examination showed mild to 
moderate pain on internal and external rotation of both hips 
and no knee tenderness, swelling, or crepitus.  X-rays of the 
bilateral hips showed moderate degenerative joint disease 
with spurring involving the left hip that was unchanged from 
June 2003 and minimal degenerative joint disease of the right 
hip with inferior spurring that was unchanged from June 2003.  
The assessment included hip pain that was likely arthritis.

A review of Social Security Administration (SSA) records 
provided by the veteran indicates that, in July 2004, SSA 
granted the veteran disability benefits for osteoarthritis of 
the hips and a left hip fracture following a left hip injury 
in an August 2002 MVA.

A review of the veteran's post-service private treatment 
records from K.L.F., M.D., shows that the veteran was treated 
for hip and knee complaints in 2004 and 2005.  X-rays of the 
knees in October 2004 were negative and showed no fracture or 
dislocation in either knee.  X-rays of the right hip in 
October 2004 showed moderate degenerative changes consistent 
with joint space narrowing and osteophyte formation, no acute 
fracture or dislocation, and no significant changes since 
August 2002.  The impression was moderate degenerative joint 
disease at the right hip joint that did not appear 
significantly changed when compared to August 2002 x-rays.  
X-rays of the left hip in October 2004 showed severe 
degenerative changes at the hip joint consisting of joint 
space narrowing and osteophyte formation which was similar to 
August 2002 x-rays.  No acute fracture or dislocation was 
identified.  The impression was moderate to severe 
degenerative joint disease with a similar appearance to 
August 2002 x-rays.

On private outpatient treatment in October 2004, K.L.F., 
M.D., stated that he had reviewed the veteran's recent x-
rays.  They showed little change in the veteran's hips and 
knees over the previous 2 years.  

On private outpatient treatment in December 2004, the veteran 
complained of "rather substantial" joint swelling in the 
knees.  The examiner stated, "[I]n view of the overall 
history, [this] represents probably an inflammatory even 
possibly arthritic component."  

In a February 2005 letter, K.L.F., M.D., stated that he had 
been treating the veteran for "his numerous significant 
problems."  The veteran reported being injured during 
service and developing bilateral knee pain and swelling and 
bilateral hip pain with degenerative problems.  The examiner 
stated, "Many of these problems occurred while in the 
military."  

X-rays of the veteran's hips in June 2005 showed arthritic 
changes greater in the left hip than right, no fracture, and 
intact pubic symphysis and sacroiliac joints.  The impression 
was arthritic changes greater in the left hip than right.

In a June 2005 letter, K.L.F., M.D., stated that, "[A]fter 
reviewing his records rather extensively . . . [the 
veteran's] problem traces back, particularly his lower 
extremities, to the time that he was in the military.  There 
appears to be a clear-cut progression through that level up 
to this point in time in which he is probably going to need a 
hip replacement."  This examiner also stated that the 
veteran's knee problems "can be related back to his tenure 
in the armed services."

In an August 2005 letter, K.L.F., M.D., stated that the 
veteran's primary treatment had been for "spinal 
instabilities and possible degenerative disc disease" and 
pain which some times radiated in to the left hip.  "He has 
had also rather substantial problems with his right knee and 
some degree to the left knee."  

The veteran complained of significant pain in both feet which 
radiated up his legs to his knees, hips, and back on VA 
joints examination in August 2005.  The VA examiner stated 
that he had reviewed the claims file and noted the veteran's 
in-service foot surgery.  The veteran reported that he was 
very inactive but was able to perform all activities of daily 
living without help.  He noted a significant increase in pain 
if he tried to carry anything.  He stated that his back pain 
often radiated to the left hip and buttocks and down the left 
leg.  He also stated that, in the past when he was working, 
he would some times get tired and drag his left leg because 
of the pain and weakness he experienced after work 
activities.  His bilateral hip pain was in the buttocks 
portion of both hips and in the groin anteriorly.  The left 
hip bothered him more than the right hip.  He reported his 
August 2002 MVA and that his private physician had testified 
to SSA that his left hip arthritis was due to his MVA.  He 
reported occasional swelling of both knees, right greater 
than left, occasional giving way of the knees, right greater 
than left, rare episodes of locking of the knees, additional 
limitation with repetitive use of the knees, and no 
incapacitating flare-ups.  

Physical examination of the veteran in August 2005 showed 
that he walked with a cane in the right hand and there was a 
slight limp of the left lower extremity.  Left hip 
examination revealed significant tenderness to palpation in 
the groin over the femoral head.  Passive internal and 
external rotation caused significant hip pain.  Range of 
motion showed flexion to 60 degrees, external rotation to 15 
degrees, internal rotation to 0 degrees, abduction to 10 
degrees, and adduction to 20 degrees.  There was tenderness 
with all range of motion except adduction.  There was 
considerable moaning and guarding during the examination.  
Repetitive motion of the left hip showed increased pain but 
no loss of motion, weakness, fatigability, or incoordination.  
Right hip examination revealed tenderness in the groin and no 
tenderness on passive internal and external rotation.  Range 
of motion showed flexion to 90 degrees, external rotation to 
50 degrees, internal rotation to 10 degrees, abduction to 45 
degrees, and adduction to 20 degrees.  There was no 
tenderness with range of motion.  Repetitive motion of the 
right hip showed no pain, loss of motion, weakness, 
fatigability, or incoordination.  The left knee had 
tenderness along the medial joint line and no effusion.  When 
the range of motion of the left knee was tested, the left hip 
moved at the same time and the veteran complained of hip and 
knee pain together.  The range of motion in the left knee was 
from 0 to 135 degrees.  There was no laxity but the veteran 
complained of some increased knee pain.  There was a small 
palpable effusion in the right knee with tenderness along the 
medial joint line and along the quadriceps muscle.  Range of 
motion of the right knee was from 0 to 135 degrees.  The knee 
was stable on stress testing.  Repetitive motion of the left 
knee had no increased pain, loss of motion, weakness, 
fatigability, or incoordination.  Repetitive motion of the 
right knee showed increased discomfort but no loss of motion, 
weakness, fatigability, or incoordination.  The VA examiner's 
impressions included degenerative joint disease of both hips, 
left greater than right, which was a disease of attrition and 
was unrelated to any foot problem; left hip arthritis 
documented as due to an MVA; and chronic bilateral knee pain 
also unrelated to any foot condition because it was a problem 
of attrition and labor.  

In an August 2005 statement, the veteran stated that he 
endured hip pain and experienced swelling in his knees and 
severe pain in his hip caused by his in-service surgery.  He 
also stated that his in-service surgery had caused 
degenerative joint disease.  And, in a March 2006 statement, 
the veteran contended that his in-service foot surgery had 
caused bilateral knee swelling and degenerative arthritis in 
his joints.  He stated that he was unable to work, stand, or 
sit for long periods of time.  


Analysis

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service connection also may be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be found where a service-connected disability 
aggravates another condition in that there is an additional 
increment of disability which is proximately due to or the 
result of a service-connected disability.  Compensation is 
limited to the degree of disability (and only that degree) 
over and above the degree of disability attributable to a 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 
(1995).  Parenthetically, the Board notes that VA recently 
amended 38 C.F.R. § 3.310 to revised subsection (b) 
concerning the aggravation of non-service-connected 
disability by service-connected disability.  See 71 Fed. Reg. 
52747 (Sept. 7, 2006).  Although the veteran was not 
specifically notified of this regulatory amendment, he is not 
claiming aggravation of his non-service-connected bilateral 
knee and hip problems by his service-connected toe deformity.  
Instead, he maintains that his service-connected toe 
deformity caused his post-service bilateral knee sprain and 
bilateral degenerative joint disease of the hips.

The Board observes that the veteran was not treated during 
service for any knee or hip complaints.  His post-service 
assertions that in-service foot surgery led to post-service 
bilateral knee sprain, degenerative joint disease of the left 
hip, and right hip sprain with degenerative joint disease 
simply do not constitute medical evidence establishing that 
these conditions were incurred during service.  See Espiritu, 
supra.  The Board also finds that the presumption of service 
connection for arthritis is not applicable because the 
veteran's post-service osteoarthritis of the left hip was not 
manifested in the first post-service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran first reported knee and hip problems in August 
2002, almost 25 years after his separation from service, 
following an MVA in which he hit his knees on the dashboard 
of a car where he was a passenger.  A private physician 
concluded in November 2002 that the veteran's left hip pain 
was secondary to the August 2002 MVA.  On VA joints 
examination in June 2003, the veteran attributed his hip pain 
to the August 2002 MVA and not to any in-service event, 
including his bilateral foot surgery.  More importantly, the 
VA examiner found in June 2003 that the veteran's bilateral 
knee sprain had minimal symptoms and no disability and was 
not related to his service-connected toe deformity.  The VA 
examiner also found that the veteran's bilateral hip 
condition was secondary to the August 2002 MVA and not to any 
in-service event.  SSA's decision granting disability 
benefits to the veteran was based on injuries that he 
sustained in the August 2002 MVA and not on any in-service 
event.  At the veteran's most recent VA joints examination in 
August 2005, the VA examiner again concluded that the 
veteran's bilateral degenerative joint disease of both hips 
and chronic bilateral knee pain were unrelated to any foot 
condition, including the veteran's service-connected toe 
deformity, and the veteran's left hip arthritis was 
documented as due to an MVA.  See Allen, supra.

The Board acknowledges the September 2003 letter from, 
R.A.P., M.D., in which this examiner stated that he had been 
treating the veteran for degenerative arthritis of the left 
hip and that, after reviewing the veteran's medical records, 
it was apparent that the veteran had a degenerative condition 
in his hip and knee which was most likely not related to the 
MVA and was much more likely related to a chronic condition.  
However, it is not clear what medical records this examiner 
reviewed prior to offering this opinion.  This examiner did 
not elaborate in his letter on the chronic condition that 
apparently caused the veteran's hip and knee problems.  More 
importantly, this examiner did not relate the veteran's 
degenerative condition in his hip and knee to service or any 
incident of service.

The Board also acknowledges the letters written in 2005 by 
K.L.F., M.D., another of the veteran's treating physicians, 
concerning the etiology of the veteran's hip and knee 
problems.  Although this private examiner related the 
veteran's hip and knee problems to active service, the basis 
for this opinion also is unclear.  It is unclear whether this 
examiner had access to or reviewed the veteran's claims file, 
including service medical records, post-service treatment 
records showing treatment for injuries sustained in an August 
2002 MVA, and the post-service VA joints examinations in 2003 
and 2005 that ruled out any relationship between bilateral 
knee sprain and degenerative joint disease of the bilateral 
hips and active service.  In this regard, the Board notes 
that the Veterans Court has specifically declined to adopt a 
"treating physician" rule under which a treating 
physician's opinion receives greater weight than a VA or 
other physician's opinion.  Winsett v. West, 11 Vet. App. 420 
(1998).  

By contrast, the private examiner who treated the veteran 
immediately following his MVA in August 2002 concluded in 
October and November 2002 that his left hip pain was 
secondary to injuries sustained in that post-service 
accident.  The VA examiners in June 2003 and August 2005 both 
reviewed the veteran's claims files before examining him and 
determining that there was no relationship between his 
bilateral hip and knee problems and active service.  Thus, 
the Board finds the private examiner's opinions in October 
and November 2002 and the VA examiner's opinions in June 2003 
and August 2005 more probative than the letters submitted by 
another private examiner in 2005.  Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) (holding that the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
evidentiary record as a whole); Owens v. Brown, 7 Vet. App. 
429 (1995) (the Board is free to favor one medical opinion 
over another provided it offers an adequate basis for doing 
so).

The Board notes that the opinions of the private examiner in 
October and November 2002 and the VA examiners in June 2003 
and August 2005 are consistent with the fact that, apart from 
treatment for injuries sustained following an August 2002 
MVA, there is no indication of medical treatment for knee or 
hip pain between separation from service in 1978 and 2002.  
The absence of such treatment over a prolonged period of time 
is a factor for the Board to consider in reaching a 
determination on the veteran's claims.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).    

In the absence of evidence showing that the veteran incurred 
bilateral knee sprain or degenerative joint disease of the 
bilateral hips during service or that these conditions were 
related to service, the preponderance of the evidence is 
against the veteran's service connection claims on a direct 
basis.  The competent medical evidence also shows that the 
veteran's post-service knee and hip problems were not 
proximately due to or the result of his service-connected 
disability, so the evidence also does not support the 
veteran's secondary service connection claims.  See Allen, 
supra.  In making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral knee sprain, 
to include as secondary to service-connected bilateral post-
operative contracture deformity of the toes with plantar 
warts and calcaneal varus, is denied.

Entitlement to service connection for degenerative joint 
disease of the left hip, to include as secondary to service-
connected bilateral post-operative contracture deformity of 
the toes with plantar warts and calcaneal varus, is denied.

Entitlement to service connection for right hip sprain with 
degenerative joint disease, to include as secondary to 
service-connected bilateral post-operative contracture 
deformity of the toes with plantar warts and calcaneal varus, 
is denied.


REMAND

As noted in the introduction, in September 2003, the veteran 
requested that VA "consider" an effective date prior to 
May 2, 2003, for a 50 percent evaluation for bilateral post-
operative contracture deformity of the toes with plantar 
warts and calcaneal varus.  The Board reasonably construes 
this statement as expressing disagreement with the effective 
date of May 2, 2003, for the 50 percent evaluation for 
service-connected bilateral post-operative contracture 
deformity of the toes with plantar warts and calcaneal varus.  
To date, however, the RO has not issued a Statement of the 
Case on this claim.  Because a Statement of the Case has not 
yet been issued, a remand for this action is necessary.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue a Statement of the 
Case to the veteran and his representative 
addressing the issue of entitlement to an 
effective date prior to May 2, 2003, for a 
50 percent evaluation for bilateral post-
operative contracture deformity of the 
toes with plantar warts and calcaneal 
varus.  The Statement of the Case should 
include all relevant law and regulations 
pertaining to the claim. The veteran must 
be advised of the time limit in which he 
may file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2006).

The case should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


